Title: From John Adams to Timothy Pickering, 21 September 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy Sept 21st 1799

Sometime between the 10th & fifteenth of October, I shall join you at Trenton & will suspend, till that time, the ultimate determination concerning the instructions. I pray you to write to the Attorney General to meet us. We must be all together to determine all the principles of our negotiations with France & England.
I have been obliged to sail for Europe in the middle of winter once, & on the 17 of November at another time. Any day between the 20 & 30 of October is as good a time to embark for Europe as any part of the year. If our envoys are delayed so long at least it will be no misfortune.
I am with great regard.
